DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 1/21/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jois et al., US Patent Application Publication No. 2005/0272850 (hereinafter referred to as Jois).
	Regarding claims 1-5 and 9, Jois discloses a rubber extender oil composition and a rubber composition (as recited in claims 4-5 and 9) (Para. [0074]) comprising a mineral base oil having the following properties: 
a flash point of 280°C (reads requirement (I) of claim 1) (Para. [0076]-[0077] and see Table 1/Para 2);
a pour point of -15°C (reads requirement (II) of claim 1) (Para. [0076]-[0077] and see Table 1/Para 2);
an aromatic content of 5.9 (reads requirement (III) of claim 1) (Para. [0076]-[0077] and see Table 1/Para 2);
the toluene content is not disclosed by the Jois reference, and 
a sulfur content of 14 ppm (reads requirement (V) of claim 3) (Para. [0076]-[0077] and see Table 1/Para 2).

As discussed above Jois differs from claim 1 in that Jois does not explicitly disclose the toluene content as recited in component (IV) of claim 1 or as recited in claim 2.  
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.
In the present case a mineral oil that undergoes dewaxing and hydrofinishing as suggested by the instant claims and specification and wherein the processed mineral base oils of Jois explicitly disclose all the properties discussed above it is the position of the examiner that the mineral base oils of Jois either anticipate or render obvious the toluene content as recited in claims 1-2.  
 
Claim Rejections - 35 USC § 103
7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jois in view of Sequeira, Jr., US Patent No. 5,006,222 (hereinafter referred to as Sequeira).  
	Jois discloses all the limitations discussed above but does not explicitly disclose the toluene content of a mineral oil, nor the solvent dewaxing process wherein toluene is used as a solvent. 

	
Conclusion
8.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771